UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2014 Item 1. Report to Stockholders. ANNUAL REPORT December 31, 2014 Contravisory Strategic Equity Fund Investor Class – Ticker: CSEFX Institutional Class – Ticker: CSSFX Table of Contents Shareholder Letter 1 Sector Allocation 4 Historical Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 14 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 23 Expense Example 24 Approval of Investment Advisory Agreement 26 Trustees and Executive Officers 29 Additional Information 32 Privacy Notice 34 Contravisory Strategic Equity Fund January 29, 2015 2014 was a profitable one for equity investors with the S&P 500 up 13.69%.At the same time mid1 and small company benchmarks2 gained a more modest 9.77% and 4.89% respectively. However, foreign stocks continue to struggle as the Morgan Stanley EAFE Index sank 7.35%. Thinking back over the past year we are reminded that crystal balls are unreliable and forecasting macro or market outcomes should be left to higher beings.Arguably, 2014’s two biggest unexpected surprises were the U.S. bond market rally and the 50% decline in crude oil prices.Most pundits predicted higher interest rates with Quantitative Easing coming to an end and the global economy improving.They were wrong as rates have declined sharply (10 year treasury yields declined from 2.45% to 1.97%) and global growth was anemic with the one bright spot being the United States. The biggest concern for investors as we enter 2015 is the slowing recovery, particularly in Europe.Growth rates there are stagnant despite negative interest rates in some cases.There is a growing and very legitimate concern of deflation which has been exacerbated by the recent collapse in commodity prices.The ECB (European Central Bank) is pulling out all the stops as Eurozone countries are just beginning their own version of bond buying (quantitative easing).Unfortunately, like in the United States, these abnormal and persistent low rates manipulated by the central bank are giving cover to politicians facing the reality that real growth won’t begin until more meaningful structural reform (tax, entitlement, regulatory) takes place.It seems increasingly clear that these low rates and bond buying activities have done more for large financial institutions and wealthy individuals than it has for the average person seeking credit for purchases or new business startups.In fact, according to Gallup, “for the first time in 35 years, American businesses deaths now outnumber births” and the U.S. now ranks 12th among developed nations in terms of new business startups.3This may be a direct result of too much regulation and high taxes on small businesses. 1 The S&P MidCap 400 seeks to track the performance of mid-cap US equities, representing more than 7% of available U.S. market cap. 2 The Russell 2000 Index measures the performance of the small-cap segment of the U.S. equity universe. The Russell 2000 Index is a subset of the Russell 3000® Index representing approximately 10% of the total market capitalization of that index. It includes approximately 2000 of the smallest securities based on a combination of their market cap and current index membership. 3 “For the first time in 35 years, American business deaths now outnumber births,” the Wall Street Journal, January 21, 2015. 1 Contravisory Strategic Equity Fund All of this has come together to create a great deal of investor uncertainty.This uncertainty has manifested itself in heightened market volatility which began to surface in the fourth quarter.This could be the beginning of a reset in investor expectations which is normal every so often within a longer-term secular bull market.With this backdrop in mind, we have taken steps seeking to minimize the impact of such a period by increasing exposure to large capitalization, defensive names.Specifically, we have increased exposure to the Health Care and Consumer Staples sectors and boosted our median market cap to $29 billion.Simply stated, we believe that 2015 can be productive for equities but that the ride will likely be bumpy.This shouldn’t be totally unexpected as we have gone through a two year period of unusually low volatility and no significant short-term corrections. The Fund returned 7.57% lagging the S&P 500 by 6.12% in 2014.The aforementioned gap for the prior year is attributed to the first three quarters at a time when the broad market had a high degree of correlation.In the final quarter of 2014, the Fund kept pace with the benchmark as the breakdown of correlation within the market became more accentuated.The Fund’s performance was aided by strong (greater than 10% throughout the year) exposure to each sector: Financial, Healthcare, Industrial, and Information Technology. Certain stock selections within these groups did not fare as well as others.We selected a few stocks during the year where the price cycle (price trend), was shorter than expected and negatively impacted Fund.Fund performance was also stunted by a strong investment weighting in the Consumer Discretionary Sector.This sector weakened over the course of the year and was a primary contributor to the Fund’s underperformance. We believe there is an opportunity for performance to improve in 2015.As mentioned above, our research is indicating a breakdown of market correlation.This market shift should benefit the Fund.Our research and investment methodology works better in this type of uncorrelated environment.As always, we are confident in our process and it is this steady hand that will bear long term results for our investors. Sincerely, Philip A. Noonan Chief Operating Officer 2 Contravisory Strategic Equity Fund The information provided herein represents the opinion of Contravisory Investment Management, Inc. and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Mutual fund investing involves risk.Principal loss is possible.The Fund may invest in mid-cap and small-cap companies, which involve additional risks such as limited liquidity and greater volatility than large companies.The Fund may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods.The Fund may invest in ETFs, which are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.The Fund may over weight a sector of the market which can expose the Fund to greater risk than if the Fund would be diversified among various sectors. Past performance does not guarantee future results. The S&P 500® Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. The MSCI EAFE Index is a measure of international equity performance. The index represents the following developed markets; Europe, Australasia and the Far East. An investment cannot be made directly in an index. Must be preceded or accompanied by a current prospectus. Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. Contravisory Strategic Equity Fund is distributed by Quasar Distributors, LLC. 3 Contravisory Strategic Equity Fund SECTOR ALLOCATION at December 31, 2014 (Unaudited) Sector Allocation % of Net Assets Manufacturing 47.8% Professional, Scientific, and Technical Services 13.3% Finance and Insurance 8.2% Real Estate and Rental and Leasing 7.6% Information 5.5% Retail Trade 5.4% Utilities 2.7% Administrative and Support and Waste Management and Remediation Services 2.7% Transportation and Warehousing 2.5% Wholesale Trade 2.4% Cash* 1.9% Net Assets 100.0% * Cash and other assets less liabilities. 4 Contravisory Strategic Equity Fund HISTORICAL PERFORMANCE (Unaudited) Comparison of the Growth of a $1,000,000 Investment in the Contravisory Strategic Equity Fund Institutional Class and the S&P 500 Index Annual Total Returns Periods Ended December 31, 2014 Annualized Value of Since inception One Year (June 30, 2011) (12/31/2014) Investor Class 7.33% 9.39% Institutional Class 7.57% 9.61% S&P 500 Index 13.69% 15.99% This chart illustrates the performance of a hypothetical $1,000,000 investment made on June 30, 2011 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 60 days. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (855) 558-8818. The S&P 500® Index is a market-value weighted index representing the performance of 500 widely held, publicly traded large capitalization stocks. 5 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 Shares COMMON STOCKS: 90.5% Fair Value Administrative and Support Services: 2.7% Moody’s Corp. $ Apparel Manufacturing: 2.8% Cintas Corp. Beverage and Tobacco Product Manufacturing: 5.1% Anheuser-Busch InBev NV – ADR Coca-Cola Co. Chemical Manufacturing: 20.4% Ashland, Inc. E.I. du Pont de Nemours & Co. Gilead Sciences, Inc.1 Hospira, Inc.1 International Flavors & Fragrances, Inc. Johnson & Johnson Mead Johnson Nutrition Co. Merck & Co., Inc. Computer and Electronic Product Manufacturing: 8.4% Applied Materials, Inc. Hewlett-Packard Co. SanDisk Corp. Credit Intermediation and Related Activities: 2.6% Bank of New York Mellon Corp. Food Manufacturing: 2.5% Archer-Daniels-Midland Co. Health and Personal Care Stores: 5.4% CVS Health Corp. McKesson Corp. Insurance Carriers and Related Activities: 5.6% American International Group, Inc. Humana, Inc. The accompanying notes are an integral part of these financial statements. 6 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Shares COMMON STOCKS: 90.5% (Continued) Fair Value Machinery Manufacturing: 1.8% Caterpillar, Inc. $ Merchant Wholesalers, Durable Goods: 2.4% TE Connectivity, Ltd. Miscellaneous Manufacturing: 2.7% 3M Co. Petroleum and Coal Products Manufacturing: 2.1% Exxon Mobil Corp. Primary Metal Manufacturing: 2.0% United States Steel Corp. Professional, Scientific, and Technical Services: 13.3% Amgen, Inc. Baidu, Inc. – ADR1 F5 Networks, Inc.1 Open Text Corp. VMware, Inc. – Class A1 Publishing Industries (except Internet): 5.5% Check Point Software Technologies, Ltd.1 Microsoft Corp. Rail Transportation: 2.5% Norfolk Southern Corp. Utilities: 2.7% Entergy Corp. TOTAL COMMON STOCKS (Cost $8,959,149) REAL ESTATE INVESTMENT TRUSTS: 7.6% Boston Properties, Inc. Equity Residential Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $841,374) The accompanying notes are an integral part of these financial statements. 7 Contravisory Strategic Equity Fund SCHEDULE OF INVESTMENTS at December 31, 2014 (Continued) Shares SHORT-TERM INVESTMENTS: 2.2% Fair Value Money Market Funds: 2.2% Fidelity Institutional Money Market Portfolio, 0.07%2 $ TOTAL SHORT-TERM INVESTMENTS (Cost $274,734) TOTAL INVESTMENTS IN SECURITIES: 100.3% (Cost $10,075,257) Liabilities in Excess of Other Assets: (0.3)% ) TOTAL NET ASSETS: 100.0% $ ADRAmerican Depositary Receipt. 1 Non-income producing security. 2 Annualized seven-day yield as of December 31, 2014. The accompanying notes are an integral part of these financial statements. 8 (This Page Intentionally Left Blank.) 9 Contravisory Strategic Equity Fund STATEMENT OF ASSETS AND LIABILITIES at December 31, 2014 ASSETS Investments in securities, at value (Cost $10,075,257) $ Receivables: Fund shares sold Dividends and interest Due from Adviser Prepaid expenses Total assets LIABILITIES Payables: Audit fees Administration & accounting fees Transfer agent fees Cash overdraft Reports to shareholders Distribution fees – Investor Class Trustee fees Chief Compliance Officer fees Custody fees Legal fees Other accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income — Accumulated net realized gain on investments Net unrealized appreciation on investments Net assets $ Net asset value (unlimited shares authorized): Investor Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ Institutional Class: Net assets $ Shares of beneficial interest issued and outstanding Net asset value, offering and redemption price per share $ The accompanying notes are an integral part of these financial statements. 10 Contravisory Strategic Equity Fund STATEMENT OF OPERATIONS For the year ended December 31, 2014 INVESTMENT INCOME Dividends (net of $1,793 in foreign withholding taxes) $ Interest 62 Total investment income EXPENSES Administration & accounting fees Investment advisory fees (Note 3) Transfer agent fees Registration fees Audit fees Reports to shareholders Miscellaneous expenses Distribution fees – Investor Class (Note 3) Chief Compliance Officer fees Custody fees Trustee fees Legal fees Insurance expense Total expenses Fees waived and expenses reimbursed ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation on investments ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 11 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, December 31, INCREASE (DECREASE) IN NET ASSETS FROM OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Investor Class ) ) Institutional Class ) ) From net realized gain Investor Class ) ) Institutional Class ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares – Investor Class (a)(b) Net increase/(decrease) in net assets derived from net change in outstanding shares – Institutional Class (a)(c) ) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ — $ The accompanying notes are an integral part of these financial statements. 12 Contravisory Strategic Equity Fund STATEMENTS OF CHANGES IN NET ASSETS (Continued) (a) Summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2014 December 31, 2013 Investor Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $89 and $24, respectively. Year Ended Year Ended December 31, 2014 December 31, 2013 Institutional Class Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (c) Net increase (decrease) ) $ ) $ (c) Net of redemption fees of $202 and $0, respectively. The accompanying notes are an integral part of these financial statements. 13 Contravisory Strategic Equity Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the year/period Period Ended Year Ended December 31, December 31, Investor Class 2011± Net asset value at beginning of year/period $ INCOME FROM INVESTMENT OPERATIONS Net investment income^ ~ ~ Net realized and unrealized gain (loss) on investments ) Total from investment operations ) LESS DISTRIBUTIONS From net investment income ) ) ) ~ From net realized gain ) ) — — Total distributions ) ) ) ~ Paid-in capital from redemption fees ~ ~ ~ Net asset value, end of year/period $ Total Return % % % )%1 RATIOS/SUPPLEMENTAL DATA Net assets at end of year/period (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS Before fees waived and expenses absorbed % % % %2 After fees waived and expenses absorbed % %* % %2 RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS Before fees waived and expenses absorbed )% )% )% )%2 After fees waived and expenses absorbed % % % %2 Portfolio turnover rate 88
